Opinion filed December 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00300-CR
                                                    __________
 
                             ANTHONY
RAY DAVISON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 278th District Court 
 
                                                            Walker
County, Texas
 
                                                      Trial
Court Cause No. 24451 
 

 
                                            M
E M O R A N D U M    O P I N I O N
            The
trial court convicted Anthony Ray Davison, upon his plea of guilty, of burglary
of a building and found both enhancement allegations to be true.  A plea
bargain agreement was not reached.  The trial court assessed punishment at
confinement for twenty years.  We dismiss.
            The
sentence was imposed in open court on April 1, 2010.  On August 26, 2010, appellant
filed his pro se notice of appeal, motion for extension of time in which to file
his notice of appeal, and motion requesting the appointment of counsel on
appeal.  On September 3, 2010, the present appellate counsel was appointed.
            Counsel
has filed a response to our letter of November 16, 2010.  The clerk of this
court wrote appellant and advised that the notice of appeal appeared to be
untimely filed.  The letter directed appellant to file a response to establish
grounds for continuing the appeal.  Counsel requested that we wait until the
clerk’s record was received in our court to determine the actual dates the
sentence was imposed and the notice of appeal was filed.[1] 
The clerk’s record has now been received in this court, and it confirms that
April 1 was the date the sentence was imposed in open court.  The clerk’s
record also confirms that the pro se notice of appeal and the motion for
extension of time were filed on August 26, 2010, 147 days after the date the
sentence was imposed in open court.  The pro se notice of appeal is the only
notice of appeal from the judgment in this case that is contained in the
clerk’s record, and there is no indication on the docket sheet that trial
counsel filed a notice of appeal in this case.
            Absent
a timely notice of appeal or the granting of a timely motion for extension of
time, this court does not have jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860
S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d
96, 97 (Tex. Crim. App. 1988).  Neither appellant’s pro se notice of appeal nor
his pro se motion for extension of time was timely pursuant to Tex. R. App. P. 26.2 and 26.3.
Therefore,
the appeal is dismissed for want of jurisdiction.
 
                                                                                    PER
CURIAM
 
December 16,
2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]We note that the notice of appeal counsel attached to
his response was filed in appellant’s companion case:  Trial Court Cause No.
24,709, our Cause No. 11-10-00301-CR.  A notice of appeal in that case was
timely filed by appellant’s trial counsel.